Order entered August 30, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00574-CR

                                 FRANCO PEREZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-56586-P

                                           ORDER
       The reporter’s record was due July 7, 2019. When it was not filed, we notified court

reporter Crystal Jones-Brown by postcard dated July 10, 2019. Ms. Jones-Brown responded and

told the Court that appellant had not paid or made arrangements to pay for the record. We then

notified appellant; by letter dated August 26, 2019, new counsel John Nation informed the Court

that appellant made arrangements to pay for the reporter’s record.

       We ORDER the reporter’s record DUE THIRTY DAYS from the date of this order.




                                                      /s/   LANA MYERS
                                                            JUSTICE